Exhibit 10.1

Contract No. LNM070600KAR

TABLE OF CONTENTS

GENERAL AGREEMENT FOR PURCHASE

OF PERSONAL COMMUNICATIONS SERVICES SYSTEMS

 

1. ARTICLE I – GENERAL PROVISIONS APPLICABLE TO ENTIRE AGREEMENT    1.1   
HEADINGS AND DEFINITIONS    5 1.2    TERM OF AGREEMENT    9 1.3    SCOPE    9
1.4    PURCHASE OF INITIAL ORDER AND EXCLUSIVITY    9 1.5    ADDITIONS TO AN
INITIAL ORDER    11 1.6    ORDERS    11 1.7    CHANGES TO ORDERS    12 1.8   
PRICES    12 1.9    INVOICES AND TERMS OF PAYMENT    12 1.10    BILLING DISPUTES
   13 1.11    DELIVERY AND INSTALLATION SCHEDULE    13 1.12    TRANSPORTATION   
13 1.13    PACKING, MARKING, AND SHIPPING    14 1.14    TITLE AND RISK OF LOSS
   14 1.15    COMPLIANCE WITH LAWS    14 1.16    TAXES    14 1.17    TRAINING   
14 1.18    TERMINATION    15 1.19    PATENTS AND COPYRIGHTS    16 1.20   
CONFIDENTIAL INFORMATION    17

 

1



--------------------------------------------------------------------------------

Contract No. LNM070600KAR

 

1.21    NOTICES    17 1.22    RIGHT OF ACCESS    18 1.23    RELATIONSHIP OF THE
PARTIES    18 1.24    SUBCONTRACTORS    18 1.25    LIMITATION OF LIABILITY    18
1.26    FORCE MAJEURE    19 1.27    ASSIGNMENT    19 1.28    NO PUBLICITY    19
1.29    NON-SOLICITATION    20 1.30    SURVIVAL OF OBLIGATIONS    20 1.31   
SEVERABILITY    20 1.32    WAIVER    20 1.33    CUSTOMER RESPONSIBILITY    20
1.34    DISPUTE RESOLUTION    21 1.35    UNPLANNED OUTAGES    21 1.36   
CUSTOMER OBLIGATIONS    22 1.37    AMENDMENT    23 1.38    CHOICE OF LAW    23
1.39    HEADINGS    23 1.40    COUNTERPARTS    23 2. ARTICLE II – PROVISIONS
APPLICABLE TO THE PURCHASE OF PRODUCTS    2.1    GENERAL    24 2.2    PRODUCT
AVAILABILITY & DISCONTINUANCE    24 2.3    DOCUMENTATION    25 2.4    PRODUCT
COMPLIANCES    25 2.5    PRODUCT CHANGES    25

 

2



--------------------------------------------------------------------------------

Contract No. LNM070600KAR

 

2.6    SECONDARY MARKET PURCHASES    26 2.7    SPECIFICATIONS    26 2.8   
CUSTOMER TECHNICAL SUPPORT    26 2.9    PRODUCT WARRANTY    27 3. ARTICLE III –
PROVISIONS APPLICABLE TO THE LICENSING OF SOFTWARE    3.1    GENERAL    29 3.2
   LICENSE    29 3.3    TITLE, RESTRICTIONS AND CONFIDENTIALITY    30 3.4   
CHANGES IN LICENSED MATERIALS    31 3.5    MODIFICATIONS TO SOFTWARE    31 3.6
   MODIFICATION BY CUSTOMER    31 3.7    RELATED DOCUMENTATION    31 3.8   
CANCELLATION OF LICENSE    31 3.9    TAXES APPLICABLE TO SOFTWARE    32 4.
ARTICLE IV – PROVISIONS APPLICABLE TO ENGINEERING, INSTALLATION, AND OTHER
SERVICES    4.1    GENERAL    33 4.2    CONDITIONS OF INSTALLATION AND OTHER
SERVICES PERFORMED ON CUSTOMER’S SITE    4.2.1    ITEMS PROVIDED BY CUSTOMER   
34 4.2.2    ITEMS TO BE FURNISHED BY VENDOR    37 4.3    WORK DONE BY OTHERS   
38 5. ARTICLE V    5.1    ENTIRE AGREEMENT    39

 

3



--------------------------------------------------------------------------------

Contract No. LNM070600KAR

 

ATTACHMENT A – VAW WVA PRICING

ATTACHMENT B – VA EAST PRICING

ATTACHMENT C – LWS SOW

ATTACHMENT D – SOLUTION SUMMARY

ATTACHMENT E – DEPLOYMENT SCHEDULE

ATTACHMENT F – MARKET DEVELOPMENT PROGRAM

ATTACHMENT G – STANDARD WIRELESS DISCOUNTS

 

4



--------------------------------------------------------------------------------

Contract No. LNM070600KAR

 

GENERAL SUPPLY AGREEMENT FOR PERSONAL COMMUNICATIONS

SERVICES SYSTEMS

This General Supply Agreement for Personal Communications Services Systems
LNM070600KAR, together with any schedules and attachments (“Agreement”) is made
and entered into by and between Lucent Technologies Inc. (“Alcatel-Lucent” or
“Vendor”), a Delaware corporation having an office at 600 Mountain Avenue,
Murray Hill, NJ 07974, and NTELOS Inc. (“Customer”), a Virginia corporation
having an office at 401 Spring Lane Plaza, P.O. Box 1990, Waynesboro, Virginia
22980. This Agreement is effective as of August 3, 2007 (“Effective Date”).

1. ARTICLE I – GENERAL PROVISIONS

GENERAL PROVISIONS APPLICABLE TO ENTIRE AGREEMENT

 

1.1 HEADINGS AND DEFINITIONS

All headings used in this Agreement are inserted for convenience only and are
not intended to affect the meaning or interpretation of this Agreement or any
clause. For the purpose of this Agreement, the following definitions will apply:

“Affiliate” of a corporation means its Subsidiaries, any company of which it is
a Subsidiary, and other Subsidiaries of such company;

“Customer Price List” means Vendor’s published price notification releases
furnished by Vendor for the purpose of communicating Vendor’s prices or pricing
related information to Customer; however, this does not include firm price
quotations;

“Designated Processor” means the Product for which the licenses to use Licensed
Materials are initially granted;

“Firmware” means a combination of (i) hardware and (ii) Software represented by
a pattern of bits contained in such hardware;

“Fit” means physical size or mounting arrangement (e.g., electrical or
mechanical connections);

“5ESS® Products” means the 5ESS Switch, Growth and related Licensed Materials
including, without limitation, Base Software;

 

5



--------------------------------------------------------------------------------

Contract No. LNM070600KAR

 

“5ESS® Switch” means any 5ESS system containing, at a minimum, an Administrative
Module (AM), Communications Module (CM), and at least one (1) switch module. Any
such switch can act as a host for Distant Reliable Modules (“DRMs”) and/or
Extended Switch Modules (“EXMs”);

“Form” means physical shape;

“Function” means product features;

“Force Majeure” means act of God, fire, flood, earthquake, the elements or other
natural catastrophe; laws, orders, rules, regulations, directions or actions of
governmental authorities having jurisdiction over the subject matter of this
Agreement or any civil or military authority; strike, labor dispute, embargo,
explosion, water; the condemnation or taking by eminent domain of any of a
Party’s facilities used in connection with the Products, national emergency,
insurrection, riot, act of terrorism or war; inability to secure raw materials
or transportation facilities; acts or omissions of carriers or suppliers not
under the control of such other party; or other similar occurrence.

“Hazardous Material” means material designated as a “hazardous chemical
substance or mixture” by the Administrator, pursuant to Section 6 of the Toxic
Substance Control Act, a “hazardous material” as defined in the Hazardous
Materials Transportation Act (49 U.S.C. 1801, et seq.), or a “hazardous
substance” as defined in the Occupational Safety and Health Act Hazard
Communication Standard (29 CFR 1910.1200);

“Information” or “Confidential Information” shall include: (a) any information
disclosed by either party (the “Discloser”) to the other party (the “Recipient”)
which is in written, electronic, photographic or other tangible form, or
information provided orally or visually, and (b) notes and other records made
from such information. Confidential Information disclosed in a tangible or
electronic form may be marked or otherwise identified by Discloser with a legend
as being confidential or proprietary, but in no event will the absence of such
mark or identification in any way affect Recipient’s obligations hereunder,
including without limitation the obligation to treat such information as
Confidential Information;

“Initial Order” means the initial order for Personal Communications Services
(“PCS”) Products, Services, and Licensed Materials set forth in Attachments A,
B, C and D for VA West/West VA swapout markets per Attachment E, and existing VA
East markets already containing Vendor’s Products.

“Licensed Area” means an area for which the Federal Communications Commission
(“FCC”) has granted a license to the Customer to operate within the Personal
Communication Services Spectrum Band

“Licensed Materials” means the Software and Related Documentation for which
licenses are granted by Vendor under this Agreement; no Source Code versions of
Software are included in Licensed Materials;

 

6



--------------------------------------------------------------------------------

Contract No. LNM070600KAR

 

“PCS” means broadband personal communications services as authorized by the FCC.

“PCS CDMA System Products” means a collection of (a) products and software which
comprise a PCS System, which are used in switching, wireless access and
transport of voice and data at PCS frequencies based on CDMA technology similar
to those Products and Software which are described in Attachments A, B, and D,
and which are used and required in an integrated network solution, and (b) those
new, replacement or enhanced PCS CDMA products and software that become
available during the Term and comprise a PCS System, which are used in
switching, wireless access and transport of voice and data, which are used and
required in an integrated network solution. Notwithstanding the
foregoing, hardware, software or services purchased by Customer for purposes of
operating and maintaining any Motorola or Nortel equipment in use in Customer’s
network as of the Effective Date of this Agreement shall not be considered PCS
CDMA System Products.

“PCS CDMA System Products” does not include site material or cabling ancillary
to base station replacement or those Products and Software set forth in
Attachments A, B and D.

“PCS System” means a collection of products and software to be deployed and
operated by Customer, or an Affiliate to provide PCS services in the PCS
frequency range.

“Product” means systems, equipment, and parts thereof, other than Turnkey Items,
but the term does not mean Software whether or not such Software is part of
Firmware;

“Related Documentation” means materials useful in connection with Software, such
as, but not limited to, flow charts, logic diagrams, program descriptions, and
specifications. No Source Code versions of Software are included in Related
Documentation;

“Vendor’s Manufactured Product” means a Product manufactured by Vendor or
purchased by it pursuant to its procurement specifications (e.g., KS or AT);

“Services” means the performance of work for the Customer and includes but is
not limited to: (1) engineering Services such as preparation of equipment
specifications, preparation and updating of office records, and preparation of a
summary of material not specifically itemized in the Order; (2) installation
Services such as installation, equipment removal, and cable mining; and
(3) other Services such as maintenance and repair. Services do not include
Turnkey Services;

 

7



--------------------------------------------------------------------------------

Contract No. LNM070600KAR

 

“Software” means a computer program that Customer orders and/or Vendor delivers
under this Agreement consisting of a set of logical instructions and tables of
information which guide the functioning of a processor; such program is in
object code format may be contained in any medium whatsoever, including hardware
containing a pattern of bits representing such program, however, the term
“Software” does not mean or include such medium and does not include any Source
Code;

“Source Code” means any version of Software incorporating high-level or assembly
language that generally is not directly executable by a processor. Except as may
be expressly provided, this Agreement does not require Vendor to furnish any
Source Code;

“Subsidiary” of a company means a corporation the majority of whose shares or
other securities entitled to vote for election of directors is now or hereafter
owned or controlled by such company either directly or indirectly; but any such
corporation shall be deemed to be a Subsidiary of such company only as long as
such ownership or control exists;

“Territory” means the 50 states of the United States plus the District of
Columbia;

“Turnkey Item” means a good or product or a partial assembly of goods or
products furnished and, perhaps, installed by Vendor as part of a Turnkey
Service but not furnished by Vendor pursuant to this Agreement. A Turnkey Item
is not a Vendor Item or a Product as described in this Agreement;

“Turnkey Services” means items and activities normally the responsibility of the
Customer under this Agreement, which may include, but shall not be limited to,
project management, field coordination, construction and system testing. Turnkey
Services do not include, and are separate from, Vendor’s normal engineering and
installation Services;

“Use” with respect to Licensed Materials means loading the Licensed Materials,
or any portion thereof, into a processor for execution of the instructions and
tables contained in such Licensed Materials;

“Vendor Item” means a Product or partial assembly of Products furnished by
Vendor but neither manufactured by Vendor nor purchased by Vendor pursuant to
its procurement specifications. A Vendor Item is not a Turnkey Item; and

“Warranty Period” means the period of time listed in the respective WARRANTY
clauses which, unless otherwise stated, commences on the date of shipment, or if
installed by Vendor on acceptance by Customer or thirty (30) days from the date
Vendor submits its notice of completion of its installation whichever is sooner,
and for Services, commences on the date the Service is completed.

 

8



--------------------------------------------------------------------------------

Contract No. LNM070600KAR

 

1.2 TERM OF AGREEMENT

This Agreement shall begin on the Effective Date and shall continue for a period
of three years (“Term”), unless earlier terminated or as mutually agreed in
writing. Expiration or termination of this Agreement shall not excuse a Party
from performing obligations which have not been fully performed for any accepted
Order. The terms and conditions in the Agreement shall continue to apply to
Orders, Products, Software and Services purchased or licensed from Vendor during
the Term of the Agreement, notwithstanding the expiration or termination of the
Agreement.

 

1.3 SCOPE

This Agreement provides for: (a) the sale by Vendor to Customer of new or
refurbished standard equipment and components made available for sale by Vendor
(“Equipment”), (b) the license by Vendor to Customer of Software and Firmware
(including third-party software and firmware) made available for license by
Vendor (c) the license by Vendor to Customer of Related Documentation and
(d) the performance of Services by Vendor, all of which are set forth in
Attachments. The Parties shall enter into one or more addenda or statements of
work (“Addenda”) to supplement or modify this Agreement for specific Products,
Licensed Materials or Services. All references to the “Agreement” include this
document and its schedules together with any and all Addenda and their
attachments. All Products, Licensed Materials and Services furnished by Vendor
to Customer are for Customer’s own internal Use in the United States. Customer
represents and warrants that it has no intention of reselling any Products or
sublicensing any Licensed Materials.

Except as expressly stated in this Agreement, this Agreement shall not apply to
any products, licensed materials or services offered for supply by any other
group within Vendor. Turnkey Services to be performed by Vendor, if any, and/or
Turnkey Items to be obtained by Vendor for Customer, if any, shall be subject to
separate agreement of the parties. To the extent that any terms and conditions
in any other Article of the Agreement conflict with the provisions of this
Article I, such terms and conditions supersede such conflicting provisions of
this Article I.

 

1.4 PURCHASE OF INITIAL ORDER AND EXCLUSIVITY

Initial Order

(a) Vendor agrees to engineer, furnish and install and Customer agrees to
purchase the Initial Order in accordance with the terms and conditions contained
in this Agreement. The Initial Order shall consist of the Products, Licensed
Materials and Services as set forth in Attachments A, B, C and D for VA
West/West VA swapout markets per Attachment E, and existing VA East markets
already containing Vendor’s Products. Pricing for the Initial Order is provided
in Attachments A and B and is based on Customer’s commitment to purchase the PCS
CDMA System Products exclusively and to purchase the Initial Order from Vendor
during the Term.

 

9



--------------------------------------------------------------------------------

Contract No. LNM070600KAR

 

Exclusivity

(b) Customer agrees to purchase exclusively from Vendor (i) PCS CDMA System
Products for 3G-1X voice and data in the VA West/West VA and VA East Markets
where Customer is now a provider during the Term; and (ii) PCS CDMA System
Products for EVDO in all PCS 1900 Customer markets where Customer is now a
provider or becomes a provider during the Term. Notwithstanding the foregoing,
Customer may purchase additional Nortel switching capacity in quantities that
Customer, in Customer’s reasonable judgment, deems necessary to facilitate the
deployment of Vendor’s switching equipment. Upon completion of deployment of
Vendor’s switching equipment, Customer may, at its sole discretion, redeploy
existing Nortel and Motorola equipment.

(i) During the Term of this Agreement and provided that Customer is not in
breach of this Agreement and Customer complies with Subsections 1.4 (a) and
(b) above, the prices, terms and conditions, viewed collectively, charged to
Customer for the Products and Software provided under Attachments A, B and D of
this Agreement shall be no less favorable than the prices, terms and conditions,
viewed collectively, for substantially similar Products and Software at
substantially similar volume commitments, with like configurations under
comparable circumstances, made available to any mobility/wireless service
providers in the United States by Vendor pursuant to an executed contract. The
following sales shall not be considered in any price comparisons: sales to a
Vendor Affiliate, distributor, reseller, sales agent, or governmental entity;
sales made as part of the settlement of a dispute, sales involving an exchange
or the granting of intellectual property rights (other than the granting of
licenses to use software furnished by Vendor to a customer), third-party branded
products, or the provision of laboratory, trial, test, previously used,
refurbished, demonstration or promotional Products or Software. If the prices,
terms and conditions under this Agreement are at any time less favorable than
the prices, terms and conditions made available to a third party as set forth
above, Vendor shall prospectively offer amended prices, terms and conditions
under this Agreement as necessary to eliminate such discrepancy. As used in this
Section, the “U.S.” means the 50 United States of America and the District of
Columbia.

 

10



--------------------------------------------------------------------------------

Contract No. LNM070600KAR

 

(ii) If Customer fails to procure PCS CDMA System Products exclusively from
Vendor or fulfill the Initial Order during the Term then: (i) Customer will no
longer be entitled to the pricing set forth in Attachments A and B and Vendor’s
current discount schedule in Attachment G will apply to all of Customer’s
purchases; (ii) Customer will forfeit any and all accrued, but unapplied,
credits and discounts identified in Attachments A and B; (iii) Customer shall
pay fees, not as a penalty, the difference between the prices paid for all PCS
CDMA System Products purchased during the Term less any discounts and
incentives, and the prices Customer would have paid if Customer had not
committed to purchase PCS CDMA System Products exclusively from Vendor during
the Term. The prices Customer would have paid will be calculated using
Customer’s standard discount rate as provided in Attachment G; and
(iv) Section 1.4(c) does not apply.

 

1.5 ADDITIONS TO AN INITIAL ORDER

The parties contemplate that Customer will wish to obtain additional Products,
Licensed Materials and Services to expand the coverage of or add features to any
PCS Systems constructed or initiated under the Initial Order. Orders for such
additional items received by Vendor during the term of this Agreement shall be
received and accepted subject to the terms and conditions hereof.

 

1.6 ORDERS

All purchases under this Agreement shall be made by Orders issued by Customer
from time to time subject to acceptance by Vendor in writing. All orders shall
be deemed accepted within fifteen (15) days of order receipt from Vendor, unless
Vendor notifies Customer to the contrary. Each Order shall reference this
Agreement and applicable Addendum Customer shall communicate Orders to the
Vendor in the manner specified by Vendor. All Orders submitted by Customer shall
be deemed to incorporate and be subject to the terms and conditions of this
Agreement unless otherwise agreed in writing. While it is Vendor’s
responsibility to provide Customer with an acknowledgment of each order
received, it is Customer’s responsibility to advise Vendor of any missing or
late notifications to insure that the order has not been lost. No provision or
data on any order or contained in any documents attached to or referenced in any
order, any subordinate document (such as shipping releases), shall be binding,
except data necessary for Vendor to fill the order. All such other data and
provisions are hereby rejected. Electronic orders shall be binding on Customer
notwithstanding the absence of a signature.

Vendor shall be entitled to place any order on hold, delay shipment, and/or
reject an order or suspend performance of its obligations under this Agreement,
in whole or in part, only (i) in the event that Customer has insufficient credit
limits; (ii) or Customer fails to make any payment on or before the due date; or
(iii) Event of Default as defined in Section 1.18 Termination. Vendor shall
notify Customer within three (3) business days prior to the suspension, delay or
rejection of an Order. Any additional costs to Vendor occasioned by the stoppage
and subsequent resumption of performance shall be Customer’s responsibility, and
Vendor will be allowed a reasonable extension of time (which shall not be
shorter than the duration of Customer’s breach) to complete its obligations.

 

11



--------------------------------------------------------------------------------

Contract No. LNM070600KAR

 

1.7 CHANGES TO ORDERS

The parties may, by mutual agreement, make changes to an Order (“Change”). The
party asking for a Change shall describe in writing the details of the requested
Change (“Change Order Request”). Vendor shall provide in writing to Customer a
summary of any and all adjustments to the charges and other changes resulting
from the Change Order Request. In no event shall any Change be effective or
acted upon in any way until such time as i) an authorized representative of each
party has agreed to the terms of the Change Order Request in writing and ii)
Vendor has received an Order from Customer for any additional charges resulting
from the Change Order Request.

 

1.8 PRICES

The applicable prices and charges for each Order shall be set forth in the
appropriate addendum or in a firm price quotation made by Vendor or, if not set
forth in either of those, in Vendor’s customer price lists in effect on the day
Vendor receives the Order. All firm price quotes shall be deemed to incorporate
this Agreement. In the event provisions of a firm price quote conflicts with
this Agreement, the Agreement shall supersede the comparable provisions with
respect to the Products described in such quote, unless both parties agree that
the provisions of the quote will supersede the Agreement.

 

1.9 INVOICES AND TERMS OF PAYMENT

Vendor shall invoice Customer all amounts due for Products and Software upon
shipment. Vendor will invoice Customer all amounts due for maintenance,
management and other recurring Services in advance and charges for engineering,
installation and other nonrecurring Services as incurred. Customer shall pay the
undisputed portions of such invoiced amounts within 45 days after the invoice
date. Overdue but undisputed payments shall be subject to a late payment charge
of 1% per month of the overdue and undisputed amount or the maximum rate allowed
by law, whichever is less. Invoices paid within 10 days after the invoice date
shall be discounted and Customer may deduct 1% from such invoices. If Customer
fails to make payments when due and such payments are not subject to a Dispute
Notice (defined below), Vendor may, at its discretion, and without prejudice to
its other rights, require Customer to prepay for further purchases. Customer
will reimburse Vendor for reasonable attorneys’ fees and other costs associated
with collecting delinquent payments.

 

12



--------------------------------------------------------------------------------

Contract No. LNM070600KAR

 

1.10 BILLING DISPUTES

Customer shall notify Vendor of any billing discrepancies or disputes about an
invoice within 30 days after invoice date, specifying with particularity the
basis of any such dispute (“Dispute Notice”). The Parties shall negotiate in
good faith to resolve any Dispute Notice. When so resolved, any payment which
may have been made by Customer in excess of the resolution amount shall be, at
Customer’s option, (i) credited against outstanding fees, charges and/or
accounts receivable due and owing by Customer, or (ii) refunded to Customer. Any
amount owed by Customer when so resolved shall be paid by Customer within 30
days of the resolution of the dispute. Vendor shall continue to ship Product and
comply with the invoicing and payment terms of this Agreement during any such
dispute. Customer is obligated to pay the undisputed portion of any invoice
subject to a Dispute Notice.

Notwithstanding anything contained to the contrary in this section, with regard
to EV-DO projects, in the event Customer remits an overpayment or either Party
discovers a material error in their respective correspondence, including but not
limited, to purchase orders, invoices, or shipping, after the Dispute Notice
period, the Parties shall reasonably cooperate with each other to resolve such
error. Each Party agrees to notify the other of such errors within 45 days from
invoice date, and any and all errors must be resolved within 180 days from the
date of shipment.

 

1.11 DELIVERY AND INSTALLATION SCHEDULE

The Parties acknowledge and agree that both Parties’ performance is important to
the other’s business operations and shall use commercially reasonable efforts to
ensure agreed upon schedules are met.

 

1.12 TRANSPORTATION

Vendor’s prices for Products and Licensed Materials do not include freight
charges or related transportation Services or charges therefore, unless
expressly stated in writing by Vendor to the contrary. Vendor, in accordance
with its normal practices, will arrange for transportation for such items, will
prepay transportation, if appropriate, and invoice transportation charges.

If Customer elects to route Products and/or Licensed Materials or to arrange for
transportation, Vendor will provide related services subject to a separate fee.

Premium transportation will only be used with Customer’s concurrence.

 

13



--------------------------------------------------------------------------------

Contract No. LNM070600KAR

 

1.13 PACKING, MARKING, AND SHIPPING

Vendor shall, at no additional charge, pack and mark shipping containers in
accordance with its standard practices for domestic shipments. Where in order to
meet Customer’s requests, Vendor packs and/or is required to mark shipping
cartons in accordance with Customer’s specifications, Vendor shall invoice
Customer additional charges for such packing and/or marking.

Vendor shall:

 

(a) Enclose a packing memorandum with each shipment and, if the shipment
contains more than one package, identify the package containing the memorandum;
and

 

(b) Mark Products as practicable for identification in accordance with Vendor’s
marking specifications (e.g., model/serial number and month and year of
manufacture).

Partial shipments under an order may be made by Vendor and separately invoiced.

 

1.14 TITLE AND RISK OF LOSS

Title to Products and risk of loss for Products and Licensed Software shall pass
from Vendor to Customer upon delivery to the location specified by Customer in
the Purchase Order, unless otherwise agreed in writing by the parties. Provided
however, for all Customer locations where warehouse delivery has been requested,
title and risk of loss shall pass upon delivery to the Customer’s designated
warehouse location.

 

1.15 COMPLIANCE WITH LAWS

Performance under this Agreement shall be subject to all applicable laws,
orders, and regulations of federal, state, and local governmental entities.

 

1.16 TAXES

Except for taxes on Vendor’s income, Customer shall pay all applicable taxes
that any governmental or taxing authority may impose upon the purchase, license,
ownership, possession, use, operation or relocation of any Product, Software or
Service furnished under this Agreement.

 

1.17 TRAINING

Vendor will make available Vendor’s standard training for Customer’s personnel
in the planning for, operation and maintenance of Products and Software
furnished hereunder in accordance with Vendor’s published prices at Vendor’s
training locations or as mutually agreed. See Attachment A for Customer’s
allocated training.

 

14



--------------------------------------------------------------------------------

Contract No. LNM070600KAR

 

1.18 TERMINATION

Either Party shall have the right to terminate this Agreement in its entirety
and/or terminate affected Purchase Orders only or suspend performance hereunder
(including the suspension of performance of all outstanding Orders) and without
prejudice to any other rights or remedies which it may have under this
Agreement, upon the occurrence and during the continuance of any of the
following events, each of which shall constitute a material breach of this
Agreement by such Party (each, an “Event of Default”): (i) A Party (A) files a
voluntary petition in bankruptcy or has an involuntary petition in bankruptcy
filed against it that is not dismissed within sixty (60) days of such
involuntary filing, (B) admits the material allegations of any petition in
bankruptcy filed against it, (C) is adjudged bankrupt, (D) is unable generally
to pay its debts as they mature, (E) makes a general assignment for the benefit
of its creditors, or has a receiver appointed for all or a substantial portion
of its assets that is not discharged within sixty (60) days after such
appointment, or (F) commences any proceeding for relief from its creditors in
any court under any state insolvency statutes; or (ii) assigns performance of
its obligations other than as permitted under this Agreement; or (iii) fails to
timely pay any undisputed amount owed to Vendor as per Section1.9, Invoicing and
Terms of Payment; or (iv) materially breaches any other obligation under this
Agreement, provided that such material breach is not cured, or if the material
breach is uncurable, substantial progress toward a cure has not been made,
within thirty (30) calendar days following a Party’s receipt of written notice
from the other requiring it to do so. Notwithstanding the foregoing, Customer
must fulfill its payment obligations respecting Orders for Products, Licensed
Materials and Services already shipped or performed.

Upon receipt of notice from Customer of termination or suspension of any order
or of the Agreement under this Section or if Vendor terminates or suspends any
order or the Agreement pursuant to this Section, Vendor will cancel outstanding
orders, discontinue deliverables or services thereunder. Unless termination is
caused by a breach of the Agreement by the Vendor, Customer shall also pay
Vendor for any costs and expenses incurred or irrevocably committed to by Vendor
with respect to products, Licensed Materials or Services or other materials not
yet delivered or not completely performed as of the date of termination or
suspension, any charges charged by Vendor’s subcontractors or suppliers for
early termination or suspension and the cost of removing and reshipping any
material, products or Licensed Materials from Customer’s sites. In addition for
any suspension of work, not caused by Vendor’s uncured breach of the Agreement,
any additional costs to Vendor occasioned by the stoppage and subsequent
resumption of performance shall be Customer’s responsibility, and Vendor will be
allowed a reasonable extension of time to complete its obligations.

 

15



--------------------------------------------------------------------------------

Contract No. LNM070600KAR

 

1.19 PATENTS AND COPYRIGHTS

Vendor reserves all intellectual property and proprietary rights in and to i)
all methodologies, designs, engineering details, and other data pertaining to
the Products and Software, ii) all original works, computer programs, updates
developed in the course of providing the Products and Software.

Subject to the conditions and exceptions stated below, in the event of any
claim, action, proceeding or suit by a third party against Customer alleging
that a Product or Software furnished by Vendor (including, without limitation,
both Vendor and third party Software) infringes any US (i) patent,
(ii) copyright, or (iii) trade secret, Vendor will defend Customer, will
reimburse Customer for any cost, expense or attorneys’ fees incurred at Vendor’s
written request or authorization and will indemnify Customer against any
liability assessed against Customer in a final judgment on account of such
infringement or violation arising out of such use. The preceding obligations are
conditioned upon Customer giving Vendor prompt written notice of the claim and
information, reasonable assistance, and sole authority to defend and to settle
the claim. In the defense or settlement of a claim, Vendor shall, in its
reasonable judgment, and at its option and expense: (i) obtain for Customer the
right to continue using the Product or Software, or (ii) replace or modify the
Product or Software so that it becomes non-infringing. If none of the foregoing
options is practical, Vendor shall use reasonable commercial best efforts to
promptly inform Customer and Vendor will remove the enjoined Product or Software
and refund the amount paid to Vendor for the infringing materials, less a
reasonable charge for any actual period of use by Customer. Vendor shall not be
liable to Customer under this section to the extent that any infringement or
claim (i) arises from use of the Product or Software in combination with
equipment or software not supplied or authorized by Vendor or (ii) arises from
adherence to design modifications, specifications, drawings, or written
instructions which Vendor is directed by Customer to follow, but only if such
alleged infringement or violation does not reside in corresponding commercial
Product or Software of Vendor’s design or selection or (iii) arises from
modifications of the Product or Software not made by or authorized by Vendor
which, if not made, the Product or Software would not be infringing or
(iv) resides in a Product or Software which is not of Vendor’s origin and which
is furnished by Customer to Vendor for use under this Agreement; or (v) arises
from adherence to instructions to apply Customer’s trademark, trade name, or
other company identification. In the foregoing cases numbered (i) through (v),
Customer shall defend and indemnify Vendor, subject to the same terms and
conditions and exceptions stated above with respect to Vendor’s rights and
obligations under this clause.

The foregoing states Vendor’s entire obligation, and Customer’s sole and
exclusive remedy, with respect to any claim of infringement of any patent,
copyright, trade secret or other intellectual property or proprietary right
which a third party may have against Customer.

 

16



--------------------------------------------------------------------------------

Contract No. LNM070600KAR

 

1.20 CONFIDENTIAL INFORMATION

Recipient may use the Confidential Information solely to fulfill its obligations
under this Agreement (the “Purpose”) and will not disclose the Confidential
Information to any third party, except as expressly provided herein. Recipient
may disclose the Confidential Information only to those having both a need to
know to accomplish the Purpose and an obligation to protect information as
required by this Agreement. In addition, Confidential Information of Discloser
may also be disclosed to Recipient’s affiliates, subcontractors and agents
(provided, in the case of Vendor’s Confidential Information, they are not
competitors to Vendor) which, in each case, have a need to know to accomplish
the Purpose, and provided Recipient warrants, and is liable for, such
affiliate’s, subcontractor’s and agent’s compliance with the terms of this
Agreement. An individual who has seen Discloser’s Confidential Information under
this Agreement shall not be precluded from working on projects for the receiving
party that relate to similar subject matters whether during or after the term of
this Agreement, provided that the individual does not use or make reference to
the Discloser’s Confidential Information.

Recipient’s obligation of confidentiality and restriction on use will not apply
to Confidential Information if, and then only to the extent that it is:
(a) known to Recipient before receipt from Discloser; (b) generally available to
the public (or becomes so) without the fault or negligence of Recipient;
(c) rightfully received by Recipient from a third party without a duty of
confidentiality; or (d) independently developed by Recipient or its affiliates
without any use of Discloser’s Confidential Information.

All copies and excerpts of the Confidential Information shall be promptly
returned to Discloser upon request. Recipient may choose to destroy such copies
and excerpts instead of returning them, if Recipient provides Discloser with a
written representation to such effect.

Nothing herein shall be construed as granting Recipient any rights, express or
implied, including without limitation any intellectual property rights, in
Discloser’s Confidential Information, other than the limited right to use it to
accomplish the Purpose.

The term “Information” or “Confidential “as used in this clause does not include
Software (whether or not embodied in Firmware) or Related Documentation for
purposes of use. The use of Software and Related Documentation is governed by
Article III of this Agreement.

 

1.21 NOTICES

All notices under this Agreement shall be in writing (except where otherwise
stated) and shall be addressed to the addresses set forth below or to such other
address as either party may designate by notice pursuant hereto. Such notices
shall be deemed to have been given when received.

 

17



--------------------------------------------------------------------------------

Contract No. LNM070600KAR

 

Vendor:    Lucent Technologies Inc.    900 North Point Parkway    Alpharetta, GA
300005    Attn: Contract Director    Phone:   (770) 750-2300    Fax:  
(678) 297-6553 Customer:    NTELOS Inc.    P.O. Box 1990    Waynesboro, VA 22980
   Attn: Sr. V.P. Operations & Engineering    Phone:   (540) 946-3500    Fax:  
(540) 946-3599

 

1.22 RIGHT OF ACCESS

Each party shall provide the other access to its facilities reasonably required
in connection with the performance of the respective obligations under this
Agreement. No charge shall be made for such access. Reasonable prior
notification will be given when access is required. Neither party shall require
releases of any personal rights in connection with visits to its premises.

 

1.23 RELATIONSHIP OF THE PARTIES

Each Party is an independent contractor and is not an agent of the other. This
Agreement does not create an agency, partnership, joint venture, or similar
business relationship between the parties.

 

1.24 SUBCONTRACTORS

Nothing shall preclude a Party from employing a subcontractor in carrying out
its obligations under this Agreement. A Party shall give written notice to the
other Party prior to the use of a subcontractor. A Party’s use of such
subcontractor shall not release the Party from its obligations under this
agreement. Notwithstanding the foregoing, Vendor may subcontract all or part of
its performance under this Agreement to any of its affiliates or any third party
without the need to obtain consent or written notice of the Customer, provided
that Vendor is responsible for the acts or omissions of such subcontractor while
performing under this Agreement.

 

1.25 LIMITATION OF LIABILITY

EXCEPT FOR AMOUNTS OWED BY VENDOR TO CUSTOMER PURSUANT TO THE UNPLANNED OUTAGE
SECTION 1.35, VENDOR’S MAXIMUM CUMULATIVE LIABILITY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, WHETHER BASED UPON WARRANTY, CONTRACT, TORT, OR OTHERWISE,
SHALL NOT EXCEED $2,000,000 (TWO MILLION DOLLARS). VENDOR’S MAXIMUM CUMULATIVE
LIABILITY FOR PATENT AND COPYRIGHT INFRINGEMENT IN SECTION 1.21 SHALL NOT EXCEED
$4,000,000 (FOUR MILLION DOLLARS).

 

18



--------------------------------------------------------------------------------

Contract No. LNM070600KAR

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, NEITHER VENDOR NOR
CUSTOMER (OR THEIR AFFILIATES OR SUPPLIERS) SHALL BE LIABLE FOR ANY SPECIAL,
INDIRECT, INCIDENTAL, OR CONSEQUENTIAL DAMAGES, INCLUDING, BUT NOT LIMITED TO,
LOSS OF PROFITS, LOSS OF DATA, OR LOSS OF USE DAMAGES, ARISING OUT OF OR
RELATING TO THIS AGREEMENT EVEN IF THE OTHER PARTY WAS AWARE OF OR WAS NOTIFIED
OF THE POSSIBILITY OF SUCH DAMAGES.

 

1.26 FORCE MAJEURE

In no event shall either Party have any claim or right against the other Party
for any delay or failure of performance by such other Party if such delay or
failure of performance is caused by or the result of causes beyond the
reasonable control of such other Party, its suppliers and subcontractors
including, but not limited to, act of God, fire, flood, earthquake, the elements
or other natural catastrophe; laws, orders, rules, regulations, directions or
actions of governmental authorities having jurisdiction over the subject matter
of this Agreement or any civil or military authority; strike, labor dispute,
embargo, explosion, water; the condemnation or taking by eminent domain of any
of a Party’s facilities used in connection with the Products, national
emergency, insurrection, riot, act of terrorism or war; inability to secure raw
materials or transportation facilities; acts or omissions of carriers or
suppliers not under the control of such other party; or other similar
occurrence.

 

1.27 ASSIGNMENT

Neither party shall assign its rights or delegate its duties (in whole or in
part) under this Agreement except to an Affiliate without the other party’s
prior written consent. The assigning party shall give the non-assigning party
prompt written notice of the assignment. Any purported assignment in
contravention of this paragraph is void.

 

1.28 NO PUBLICITY

Each party agrees to submit to the other party, for prior written approval to be
granted or withheld in that other party’s sole discretion, all press releases,
other publicity matters, and any marketing materials in which such other party’s
name or mark, or the name or mark of any of its affiliates, is mentioned and any
language from which said name or mark may be reasonably inferred.

 

19



--------------------------------------------------------------------------------

Contract No. LNM070600KAR

 

1.29 NON-SOLICITATION

During the term of the Agreement, neither Party shall solicit for employment or
hire any employee of the other Party with whom that Party has had contact or who
became known to that Party in connection with the performance of this Agreement;
provided, however, that the foregoing provision will not prevent a Party from
employing any such person who (i) on his or her own initiative and without any
direct or indirect solicitation or encouragement, contacts a Party following his
or her termination without cause from the other Party or (ii) responds to a
public or general solicitation not targeted at such person.

 

1.30 SURVIVAL OF OBLIGATIONS

The parties’ rights and obligations which, by their nature, would continue
beyond the termination, cancellation, or expiration of this Agreement, shall
survive such termination, cancellation, or expiration.

 

1.31 SEVERABILITY

In the event that any provision of this Agreement or portions thereof is held to
be invalid or unenforceable, the remainder of this Agreement will remain in full
force and effect.

 

1.32 WAIVER

If either Party fails to enforce any right or remedy available under this
Agreement, that failure shall not be construed as a waiver of any right or
remedy with respect to any other breach or failure by the other Party.

 

1.33 CUSTOMER RESPONSIBILITY

Customer shall, at no charge to Vendor, provide Vendor with such electrical and
environmental conditions, technical information, data, technical support, or
assistance as may reasonably be required by Vendor to fulfill its obligations
under this Agreement, any subordinate agreement, or order. If Customer fails to
provide the required conditions, information, data, support, or assistance,
Vendor shall be discharged from any such obligation.

 

20



--------------------------------------------------------------------------------

Contract No. LNM070600KAR

 

1.34 DISPUTE RESOLUTION

Senior Management of either Party may, upon notice and within five (5) business
days of receipt of a notice from the other Party elect to utilize a non-binding
resolution procedure whereby each presents its case before a panel consisting of
two senior executives of each of the Parties and, if such executives can agree
upon such an individual, a mutually acceptable neutral advisor. If a Party
elects to use the procedure set forth in this clause, the other Party shall
participate. The hearing shall occur no more than ten (10) business days after a
Party serves notice to use the procedure set forth in this clause. If the matter
cannot be resolved by such senior executives, the neutral advisor, if one has
been agreed upon, may be asked to assist such senior executives in evaluating
the strengths and weaknesses of each Party’s position on the merits of their
dispute. The Parties shall each bear their respective costs incurred in
connection with the procedure set forth in this clause, except that they shall
share equally the fees and expenses of the neutral advisor, if any, and the cost
of the facility for the hearing.

 

1.35 UNPLANNED OUTAGES

For the purposes of this section, a “Critical Fault” means any unplanned system
outage which results in the unavailability, during normal commercial service, of
more than ten percent (10%) of the call processing capability of a Product or
Software that is a major network element, and which is due to failure of
Vendor’s Products and Software obtained from and installed by Vendor to conform
to their Specifications. Events or activities outside of or beyond Vendor’s
control, including commercial or generator power failures or events of Force
Majeure, shall not be deemed to be a Critical Fault. Vendor planned events such
as maintenance and upgrade activities are excluded from Critical Faults to the
extent that the time for such planned event does not exceed Customer’s agreed to
maintenance window.

During the applicable warranty period for the affected major network element,
and provided that the affected element is covered by a maintenance program, for
each single occurrence of a Critical Fault of a major network element, to the
extent caused solely by Vendor or Vendor’s Products or Software, Vendor shall
credit Customer towards future purchases (or licenses) of Vendor’s Products or
Licensed Materials using the method for calculating such credit as described
below:

Determine exact duration of the Critical Fault outage in minutes (hereinafter
referred to as the “Critical Fault Duration” or “CFD”). The CFD shall start upon
Customer’s notification of such unplanned outage to Vendor and shall continue
until the Critical Fault ceases. Excluded from the CFD shall be the travel time
of Customer’s maintenance personnel when travel is necessary to reach a
defective Major Network Element.

Calculate Lost Minutes of Use: Using Customer data for the same time of day or
night as the CFD occurred during the three weeks prior to the Critical Fault,
derive the average number of minutes that the affected Major Network Element was
in use during such periods. Hereinafter this will be referred to as “Average
Minutes of Use” or “AMOU’s”.

 

21



--------------------------------------------------------------------------------

Contract No. LNM070600KAR

 

The billable rate for AMOU’s is Four Cents ($.04) (hereinafter referred to as
the “Billable Rate” or “BR”).

Customer and Vendor will mutually agree on the percentage of call processing
impact within two (2) weeks after the occurrence of a Critical Fault
(hereinafter referred to as “Call Processing Impact” or “CPI”).

Formula for calculating credit owed to customer:

AMOU’s x BR x CPI = Credit Owed to Customer

When a Critical Fault is due to errors jointly attributable to Customer and
Vendor, any credits owed shall be reduced by the percentage of responsibility
attributable to Customer and by the amount of Vendor’s expenses associated with
resolving that portion of the Critical Fault attributable to Customer.

In the event that data is not available to calculate the credit owed for a
Critical Fault, Customer and Vendor will work in good faith to mutually agree in
writing on an alternative method for calculating the credit due customer.

Notwithstanding anything to the contrary in this Section, if Customer fails to
purchase and maintain the Software Updates, no damages shall apply. Furthermore,
Vendor’s cumulative liability for all Critical Faults that occur during each
year of the term of this Agreement shall be limited to Five Hundred Thousand
Dollars ($500,000.00). Credits not used before the expiration or termination of
this Agreement shall be null and void. Customer’s exclusive remedy, and Vendor’s
entire liability, for damages related to Critical Faults shall be the credits
described above.

Customer shall give Vendor prompt written notice of any claim. Any action or
proceeding against Vendor must be brought within 24 months after the cause of
action accrues.

 

1.36 CUSTOMER OBLIGATIONS

Customer represents and warrants that it is buying the Products and licensing
the Software for its own internal use and not for resale. Customer acknowledges
that the transfer and use of Products, Software, and technical information and
the performance of Services outside the United States are subject to U.S. export
laws and regulations. Customer shall not use, distribute, transfer, or transmit
the Products, Software, or technical information (even if incorporated into
other products) except in compliance with U.S. export laws and regulations. At
Vendor’s request, Customer shall sign written assurances and other
export-related documents as may be required for Vendor to comply with U.S.
export regulations.

 

22



--------------------------------------------------------------------------------

Contract No. LNM070600KAR

 

1.37 AMENDMENT

Any modification or addition to this Agreement shall be in writing and signed by
authorized representatives of both Parties. In case of any conflict between the
provisions of this Agreement and of an Addendum (including its attachments), the
provisions of the Addendum shall take precedence.

 

1.38 CHOICE OF LAW

The laws of the State of New York as applied to contracts formed and intended to
be performed within such state, without regard to principles of conflicts of
law, govern all matters arising out of or related to this Agreement, including,
without limitation, its construction, interpretation, performance and
enforcement.

 

1.39 HEADINGS

The captions or headings in this Agreement are strictly for convenience and
shall not be considered in interpreting it or as amplifying or limiting any of
its content.

 

1.40 COUNTERPARTS

This Agreement may be executed in counterparts, each of which shall be deemed an
original and all of which together shall constitute one and the same instrument.

 

23



--------------------------------------------------------------------------------

Contract No. LNM070600KAR

 

2. ARTICLE II

PROVISIONS APPLICABLE TO THE PURCHASE OF PRODUCTS

 

2.1 GENERAL

The provisions of this Article II shall be applicable to the purchase of
Products from Vendor. If Software is also to be licensed for Use on a purchased
Product, or if a Product is also to be engineered or installed by Vendor, the
provisions of Articles III and IV shall also be applicable.

 

2.2 PRODUCT AVAILABILITY & DISCONTINUANCE

Where possible, Vendor shall notify Customer within a reasonable period of time,
before Vendor discontinues accepting orders for a Vendor’s Manufactured Product
sold under this Agreement. Vendor commits to Customer that Vendor will support
the Vendor’s Products with parts availability, and hardware and software support
in accordance with the Agreement for a minimum of five (5) years after the
effective date of discontinuance of each type of such Product. During the term
of the Agreement, where possible, Vendor agrees to give Customer not less than
one (1) year’s prior written notice of Vendor’s intent to discontinue any
Product being supplied by Vendor to Customer under the Agreement. Such notice
does not apply in instances where Vendor’s suppliers have not provided Vendor
with the requisite notice or in the event of a shutdown of the manufacturing
facilities, or in the event where Vendor has made a compatible alternate product
or item of product available to Customer. In such instances the notice period
shall be as much as is reasonably possible under the circumstances.

Further, where Vendor offers a functionally equivalent Product for sale, the
notification period may vary. The notification period does not apply in
instances where the Vendor’s suppliers have not provided the Vendor with the
requisite notice or in the event of a shutdown of the manufacturing facilities
or in the event where compatible alternate Products or item of Products are
available to Customer. In such instances the notice period shall be as much as
is reasonably possible in the circumstances.

 

24



--------------------------------------------------------------------------------

Contract No. LNM070600KAR

 

2.3 DOCUMENTATION

Vendor shall furnish to Customer, at no additional charge, one copy of
documentation for the Products provided hereunder sufficient to operate and
maintain such Products. Such documentation will be that customarily provided by
Vendor to its Customers at no additional charge. Such documentation shall be
provided prior to, with, or shortly after the shipment of the Products from
Vendor to Customer. Additional copies of the documentation are available at
prices set forth in the Customer Price List.

 

2.4 PRODUCT COMPLIANCES

A Product furnished hereunder shall comply, to the extent required, with the
requirements of Part 24 of the Federal Communication Commission’s Rules and
Regulations pertaining to personal communications services in effect upon
delivery of such Product. In addition, a Product furnished hereunder shall
comply, to the extent required, with the requirements of Subpart J of Part 15 of
the Federal Communication Commission’s Rule and Regulations in effect upon
delivery of such Product, including those sections concerning the labeling of
such Product and the suppression of radio frequency and electromagnetic
radiation to specified levels. Vendor makes no undertaking with respect to
harmful interference caused by (i) installation, repair, modification or change
of Products or Software by other than Vendor; (ii) Products being subjected to
misuse, neglect, accident or abuse by other than Vendor; (iii) Products or
Software being used in a manner not in accordance with operating instructions or
in a suitable installation environment or operations of other equipment in the
frequency range reserved for Customer within the Licensed Area.

Vendor assumes no responsibility under this clause for items not specified or
supplied by Vendor. Type acceptance or certification of such items shall be the
sole responsibility of Customer.

 

2.5 PRODUCT CHANGES

Prior to the shipment of a Product, Vendor may at any time make changes in a
Product furnished pursuant to this Agreement, or modify the drawings and
published specifications relating thereto, or substitute Products of later
design to fill an order, provided the changes, modifications, or substitutions
under normal and proper use do not impact upon the Form, Fit, or Function of an
ordered Product as identified in Vendor’s specifications.

 

25



--------------------------------------------------------------------------------

Contract No. LNM070600KAR

 

2.6 SECONDARY MARKET PURCHASES

Customer shall not have the right to purchase, other than directly from Vendor,
any of the PCS CDMA System Products. Subject to the foregoing Customer in its
sole discretion may purchase any other Vendor Products on the secondary
equipment market, and Customer shall notify Vendor at the time of such purchase.
Such purchases shall not contribute to the Customer’s procurement of the Initial
Order. Products purchased on the secondary market are not covered by Vendor’s
warranty. Customer will be responsible for payment to Vendor of any licensing
fees for Software associated with Products purchased on the secondary market.
Licensing fees for Software associated with secondary market Products will be in
accordance with licensing fees paid under this Agreement for similar type
Products.

Notwithstanding anything contained to the contrary of the foregoing, Vendor’s
software license is not transferable for any reason; Customer shall offer Vendor
the right of first refusal to buyback any Product it desires to sell on the open
market; and if right of first refusal is denied, Customer shall provide written
notice to Vendor of the name and address of the purchaser of the Product, which
shall not be a competitor to Vendor.

 

2.7 SPECIFICATIONS

Upon request, Vendor shall provide to Customer, at no charge, one (1) copy of
Vendor’s available commercial specifications applicable to Products orderable
hereunder. Additional copies are available at the applicable price therefore.

 

2.8 CUSTOMER TECHNICAL SUPPORT

Vendor provides Customer Technical Support for the PCS through the Customer
Technical Support Organization (CTSO). The CTSO provides diagnostic center
support, performance measurement and system engineering services at its then
standard prices, terms and conditions for such services. Special, unusual or
customized services may be billable, depending upon the nature of the request.

 

26



--------------------------------------------------------------------------------

Contract No. LNM070600KAR

 

2.9 WARRANTY

The Warranty Period for Products manufactured by Vendor is 24 months. The
Warranty Period for Software manufactured by Vendor for PCS switching and base
stations is 12 months. The Warranty Period begins on the date of shipment,
unless Vendor installs, in which case the Warranty Period begins on the date
Vendor completes installation. Vendor warrants to Customer only that (i) during
the applicable Warranty Period, Products manufactured by Vendor and purchased
hereunder are free from defects in materials and workmanship and substantially
conform to Vendor’s published specifications; and (ii) during the applicable
Warranty Period, Software developed by Vendor and licensed hereunder will be
free from those defects which materially affect performance in accordance with
the Specifications. If, under normal and proper use, any Product or Software
does not function as warranted during the applicable Warranty Period, and
Customer promptly notifies Vendor in writing during the applicable Warranty
Period and follows Vendor’s instructions regarding return of such defective or
non conforming Product or Software, Vendor will promptly repair the Product so
that it conforms to the warranty or will promptly replace it with an equivalent
Product as specified in the “Repair and Return Process”.

Any Services performed by Vendor or Customer will be performed in a professional
and workmanlike manner. If Services are not performed as warranted and Vendor is
notified in writing by Customer within 30 days upon completion of the date of
the performance of the Service giving rise to the claim, Vendor, at its option,
either will promptly re-perform or correct the non-conforming Services or render
a credit for the defective or non-conforming portion of the Services based on
the original charge for the Services.

 

27



--------------------------------------------------------------------------------

Contract No. LNM070600KAR

 

Vendor shall have no obligation under the warranty to make corrections, repairs,
or replacements for defective conditions or non-conformities which result, in
whole or in part, from (i) negligence of Customer, (ii) misuse by Customer or by
alteration or modification of Products not authorized by Vendor or failure to
apply previously applicable Vendor-directed modifications or corrections,
(iii) non-Vendor products or (iv) causes external to the Product or Software
such as, but not limited to, power failure or electric power surges;
(v) accident or abuse; (vi) wiring, repairing, splicing, alteration,
installation, storage or maintenance which is improper and is not performed by
Vendor; or (vi) use in a manner not in accordance with the Specifications or
operating instructions. In addition, Vendor makes no warranty with respect to
Products or Software which were not purchased or licensed from Vendor under this
Agreement or which have had their serial numbers or month and year of
manufacture removed or altered; with respect to expendable items, including,
without limitation, fuses, light bulbs, motor brushes and the like; or with
respect to defects related to Customer’s data base errors. No warranty is made
that Software will run uninterrupted or error free. Warranty does not include:
Vendor’s assisting in diagnostic efforts; access to Vendor’s technical support
web sites databases or tools; product integration; on-site assistance; or
product documentation updates. These Services are available either during or
after the warranty period at Vendor’s published prices. With respect to Products
or Software or partial assembly of Products furnished by Vendor but not
manufactured by Vendor, Vendor hereby assigns to Customer, to the extent
permitted, the warranties given to Vendor by its vendors of such items.

THESE WARRANTIES AND LIMITATIONS ARE CUSTOMER’S EXCLUSIVE WARRANTIES AND SOLE
REMEDIES AND ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, BUT NOT
LIMITED TO, THE IMPLIED WARRANTIES OR CONDITIONS OF MERCHANTABILITY AND FITNESS
FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT ARE DISCLAIMED. CUSTOMER’S SOLE
AND EXCLUSIVE REMEDY, AND VENDOR’S SOLE OBLIGATION HEREUNDER, SHALL BE TO
REPAIR, REPLACE, OR CREDIT AS SET FORTH ABOVE.

 

28



--------------------------------------------------------------------------------

Contract No. LNM070600KAR

 

3. ARTICLE III

PROVISIONS APPLICABLE TO THE LICENSING OF SOFTWARE

 

3.1 GENERAL

The provisions of this Article apply to the granting of licenses pursuant to
this Agreement by Vendor to Customer for Licensed Materials.

 

3.2 LICENSE

Upon delivery of Licensed Materials, but subject to payment of all applicable
license fees including, but not limited to, any continuing up-date fees, Vendor
grants to Customer a personal, nontransferable, and nonexclusive license
pursuant to this Agreement to Use Licensed Materials in the Territory with
either the Designated Processor or temporarily on any comparable replacement, if
the Designated Processor becomes inoperative, until the Designated Processor is
restored to operational status. Customer shall Use Licensed Materials only for
its own internal business operation.

The license grants Customer no right to and Customer will not sublicense such
Licensed Materials, and Customer shall not directly or indirectly: (a) modify,
copy, transmit, alter, merge, decompile, disassemble, reverse engineer or adapt
any portion of the Licensed Material, (b) encumber, time-share, rent or lease
the rights granted herein; (c) manufacture, adapt, create derivative works of,
localize, port or otherwise modify any Licensed Material , (d) disclose or
otherwise make available the Licensed Material to any third party or (e) enable
any Software features or capacity which Vendor licenses as separate products
without Vendor’s prior written consent.

 

29



--------------------------------------------------------------------------------

Contract No. LNM070600KAR

 

At Vendor’s request and upon reasonable prior written notice, Vendor will have
the right to inspect and audit Customer’s compliance with this Section during
normal business hours, provided such audit does not interfere with Customer’s
normal network operations. Customer will cooperate with the audit and will grant
assistance and access to applicable records, materials, personnel, Products and
Licensed Materials. In addition, Customer will provide remote access to its
systems to Vendor to enable Vendor to electronically audit Customer’s compliance
with the Section and Agreement. If an audit reveals that Customer possesses or
at any time possessed unlicensed copies of any Licensed Materials, or use of any
Licensed Materials beyond the licensed features or capacity restrictions or
beyond the terms stated herein, then Customer shall pay Vendor the applicable
license fees (plus interest) and the costs incurred in the audit immediately
upon request. If an audit is performed and Customer has inadvertently activated
a feature, Customer shall not be charged for such use should Customer wish to
deactivate it. However, in the event Customer desires to maintain the feature,
Customer shall be charged Vendor’s fee for such feature, which shall not be
retroactive.

If the terms set forth in this Section differ from the terms of any license
agreement packaged or otherwise provided with the Licensed Materials (“an
Additional License”), the terms of the Additional License shall govern to the
extent that terms of the Additional License are inconsistent with the terms set
forth in this Section. Vendor’s licensors shall be third party beneficiaries of
the Agreement with respect to their Licensed Materials.

 

3.3 TITLE, RESTRICTIONS AND CONFIDENTIALITY

All Licensed Materials (whether or not part of Firmware) furnished by Vendor,
and all copies thereof made by Customer, including translations, compilations,
and partial copies are the property of Vendor.

Except for any part of such Licensed Materials which is or becomes generally
known to the public through acts not attributable to Customer, Customer shall
hold such Licensed Materials in confidence, and shall not, without Vendor’s
prior written consent, disclose, provide, or otherwise make available, in whole
or in part, any Licensed Materials to anyone, except to its employees having a
need- to-know. Customer shall not copy Software embodied in Firmware. Customer
shall not make any copies of any other Licensed Materials except Customer may
make one copy of any Licensed Material for backup and archival purposes provided
that Customer shall reproduce and include any Vendor copyright and proprietary
notice on all such copies of the Licensed Materials. Customer shall also mark
all media containing such copies with a warning that the Licensed Materials are
subject to restrictions contained in an agreement between Vendor and Customer
and that such Licensed Materials are the property of Vendor. Customer shall
maintain records of the number and location of all copies of the Licensed
Materials.

Customer shall take appropriate action, by instruction, agreement, or otherwise,
with the persons permitted access to the Licensed Materials so as to enable
Customer to satisfy its obligations under this Agreement.

 

30



--------------------------------------------------------------------------------

Contract No. LNM070600KAR

 

When the Licensed Materials are no longer needed by Customer, or if Customer’s
license is canceled or terminated, Customer shall return all copies of such
Licensed Materials to Vendor or follow written disposition instructions provided
by Vendor.

 

3.4 CHANGES IN LICENSED MATERIALS

Prior to shipment, Vendor may at any time modify the specifications relating to
its Licensed Materials. Vendor may substitute modified Licensed Materials to
fill an order, provided the modifications, under normal and proper Use, do not
materially adversely affect the Use, Function, or performance of the ordered
Licensed Materials. Unless otherwise agreed, such substitution shall not result
in any additional charges to Customer with respect to licenses for which Vendor
has quoted fees to Customer.

 

3.5 MODIFICATIONS TO SOFTWARE

Customer may request Vendor to make changes to Vendor’s Software. Upon receipt
of a document describing in detail the changes requested by Customer, Vendor
will respond in writing to Customer within ninety (90) days. If Vendor agrees to
undertake such modifications, the response shall quote a proposed delivery date
and a fee for a license under such modified Software.

 

3.6 MODIFICATION BY CUSTOMER

Customer is not granted any right to modify Software furnished by Vendor under
this Agreement.

 

3.7 RELATED DOCUMENTATION

Vendor shall furnish to Customer, at no additional charge, one copy of the
Related Documentation for Software furnished by Vendor pursuant to this
Agreement. Such Related Documentation will be that customarily provided by
Vendor to its Customers at no additional charge. Such Related Documentation
shall be provided prior to, with, or shortly after provision of Software by
Vendor to Customer. Additional copies of the Related Documentation are available
at prices set forth in the Customer Price List.

 

3.8 CANCELLATION OF LICENSE

Notwithstanding anything contrary herein to the foregoing, if Customer fails to
comply with any of the material terms and conditions of this Agreement and such
failure continues beyond thirty (30) days after receipt of written notice
thereof by Customer, Vendor, upon written notice to Customer, may cancel the
Agreement and any affected license for Licensed Materials. Upon such
termination, Customer will immediately pay all license fees outstanding, cease
use of all Licensed Materials return or, at Vendor’s request, delete all copies
of the Licensed Materials in Customer’s possession, and certify compliance with
all of the obligations in this paragraph to Vendor in writing.

 

31



--------------------------------------------------------------------------------

Contract No. LNM070600KAR

 

3.9 TAXES APPLICABLE TO SOFTWARE

Notwithstanding clause TAXES in Article I of this Agreement, Vendor shall not
bill, collect, or remit any state or local sales or use tax with respect to the
license of Software under this Agreement, or with respect to the performance of
Services related to such software, which Customer represents to Vendor is not
properly due under Customer’s interpretation of the law of the taxing
jurisdiction, if (1) Customer submits to Vendor a written explanation of the
authorities upon which Customer bases its position that the license or
performance of Services is not subject to sales or use tax, and (2) Vendor
agrees that there is authority for Customer’s position, provided, however, that
Customer shall hold Vendor harmless for all costs and expenses (including, but
not limited to, taxes and related charges payable under clause TAXES, and
attorney’s fees) arising from the assertion by a taxing authority that the
license of, or the performance of Services with respect to, the Software was
subject to state or local sales or use tax.

 

32



--------------------------------------------------------------------------------

Contract No. LNM070600KAR

 

4. ARTICLE IV

PROVISIONS APPLICABLE TO ENGINEERING,

INSTALLATION, AND OTHER SERVICES

 

4.1 GENERAL

The provisions of this Article IV shall be applicable to the furnishing by
Vendor of Services other than Services furnished pursuant to any other Article
of this Agreement.

 

4.2 CONDITIONS OF INSTALLATION AND OTHER SERVICES PERFORMED ON CUSTOMER’S SITE

Customer understands that Vendor is in the business of providing services
drawing upon the knowledge, understanding and expertise Vendor has gained in the
course of working with many varied customers. Notwithstanding anything in this
Agreement to the contrary, nothing herein shall be deemed to assign rights to or
limit Vendor’s use of any information, know-how or knowledge to the extent it
does not contain Customer’s Confidential Information.

Customer hereby grants to Vendor a non-exclusive, personal, royalty-free and
non-transferable license to make, have made, use, execute, perform, copy (as
reasonably necessary), sublicense, display, modify and make derivative works
under any and all intellectual property rights owned by Customer to the extent
necessary for furnishing Services and deliverables pursuant to the statements of
work under this Agreement. Except as expressly set forth in this Agreement, no
right or license is either granted or implied by either party to the other with
respect to any technical or business information, or with respect to rights in
any patents, trademarks, copyrights, trade secrets, mask work protection rights,
and other intellectual property. Subject to Customer’s right, title and interest
in Customer’s Confidential Information, any and all inventions, derivative
works, improvements, developments or innovations made, conceived or devised by
Vendor (and its contractors or consultants, as the case may be) in the course of
performing Services under this Agreement, are (and shall be) the sole and
exclusive property of Vendor, including but not limited to all rights, title and
interest to patents, copyrights, trademarks and trade secrets therein.

 

33



--------------------------------------------------------------------------------

Contract No. LNM070600KAR

 

4.2.1 ITEMS PROVIDED BY CUSTOMER

Except as the parties may have otherwise agreed for Turnkey Services, as set
forth in this Agreement or in other agreements of the parties, Customer will be
responsible for furnishing the following items (as required by the conditions of
the particular installation or other on-site Service, hereinafter collectively
referred to as the “Service”) at no charge to Vendor and these items will not be
included in Vendor’s price for the Service. Vendor’s representative shall have
the right to inspect the site prior to Service start date. Should Customer fail
to furnish any of such items for which it is responsible after Vendor provides
Customer notice, Vendor may furnish such items and charge Customer for them in
addition to the prices otherwise charged by Vendor for the Service. Vendor will
provide pricing to the Customer in advance of the charges.

Regulatory Commission Approvals—Prior to Service start date, obtain such
approvals, licenses, permits, tariffs and/or other authorities from the Federal
Communications Commission and state and local public utilities commissions as
may be necessary for construction and operation of a Personal Communications
Services System.

Easements, Permits and Rights-of-Way—Prior to Service start date, provide all
rights-of-way, easements, licenses to come upon land to perform the Service,
permits and authority for installation of Products and other items; permits for
opening sidewalks, streets, alleys, and highways; and construction and building
permits.

Access to Building and Work Site—Allow employees of Vendor and it subcontractors
free access to premises and facilities at all hours during the scheduled Service
or at such other times as are requested by Vendor. Customer shall obtain for
Vendor’s and its subcontractors’ employees any necessary identification and
clearance credentials to enable Vendor and its subcontractors to have access to
the work site.

General Building Conditions—When Customer provides or arranges for a third party
to provide facilities or structures for PCS installation services, Customer
shall prior to Service start date:

 

  a. Consult with Vendor and provided Vendor reasonably requests additional
information regarding a site, Customer shall provide Vendor with site surveys,
blueprints, and any other engineering or architectural documents reasonably
necessary to assist Vendor in determining the structural soundness of a site.
Any costs associated with such determination shall be borne by Customer;

 

34



--------------------------------------------------------------------------------

Contract No. LNM070600KAR

 

  b. Take such action as may be necessary to insure that the premises will be
dry and free from dust and Hazardous Materials, including but not limited to
asbestos, and in such condition as not to be injurious to Vendor’s or its
subcontractors’ employees or to the materials to be installed. Prior to
commencement of the Services and during the performance of the Service, Customer
shall, if requested by Vendor, provide Vendor with sufficient data to assist
Vendor’s supplier in evaluating the environmental conditions at the work site
(including the presence of Hazardous Materials). The price quoted by Vendor’s
supplier for the Service does not include the cost of removal or disposal of the
Hazardous Materials from the work site. Customer is responsible for removing and
disposing of the Hazardous Materials, including but not limited to asbestos,
prior to commencement of the Service.

Sensitive Equipment—Prior to commencement of the Service, inform Vendor of the
presence of any sensitive equipment at the work site (e.g., equipment sensitive
to static electricity or light).

Repairs to Buildings—Prior to Service start date, make such alterations and
repairs as are necessary for proper installation of items to be installed.

Openings in Buildings—Prior to Service start date, furnish suitable openings in
buildings to allow the items to be installed to be placed in position, and
provide necessary openings and ducts for cable and conductors in floors and
walls as designated on engineering drawings furnished by Vendor.

Electrical Current, Heat, Light and Water—Provide electric current for charging
storage batteries and for any other necessary purposes with suitable terminals
where work is to be performed; provide temperature control and general
illumination (regular and emergency) in rooms in which work is to be performed
or Products or other items stored, equivalent to that ordinarily furnished for
similar purposes in a working office; provide exit lights; provide water and
other necessary utilities for the proper execution of the Service.

PCS Utility Requirements—Negotiate with the power and telephone companies for
installation of the power and telephone facilities necessary to proper operation
of the Products and/or other items being installed. The type and quantity of
such facilities shall be subject to Vendor’s reasonable approval. Customer shall
have the telephone company provide, place, install, extend and terminate
telephone facilities into the PCS System; line up and test the telephone company
facilities outside and inside the PCS System; and provide to Vendor copies of
the test results prior to Vendor’s commencing integration testing of the PCS
System.

Material Furnished by Customer—New or used material furnished by Customer shall
be in such condition that it requires no repair and no adjustment or test effort
in excess of that normal for new equipment. Customer assumes all responsibility
for the proper functioning of such material. Customer shall also provide the
necessary information for Vendor to properly install such material.

Furniture—provide and install all furniture.

 

35



--------------------------------------------------------------------------------

Contract No. LNM070600KAR

 

Floor Space and Storage Facilities—Provide, during progress of the Service,
suitable and easily accessible floor space and storage facilities (a) to permit
storing major items of Products and other material closely adjacent to where
they will be used, (b) for administrative and luncheon purposes, (c) for
Vendor’s and its subcontractors’ employees’ personal effects, and (d) for tools
and property of Vendor and its subcontractors. Where the Service is to be
performed outside of a building or in a building under construction, Customer
shall, in addition to the above requirements, as appropriate, permit or secure
permission for Vendor and its subcontractors to maintain at the work site,
storage facilities (such as trailers) for Products, materials and other items
and for tools and equipment needed to complete the Service.

Watch Service—For PCS, provide normal security (for cell sites, commercial
alarms) necessary to prevent admission of unauthorized persons to building and
other areas where installation Service is performed and to prevent unauthorized
removal of the Products and other items. Vendor will inform Customer as to which
storage facilities at the work site Vendor will keep locked; such storage
facilities will remain closed to Customer’s surveillance.

Use of Available Testing Equipment—Customer shall make available to Vendor:
(1) the maintenance test facilities which are imbedded in equipment to which the
Product or other item being installed will be connected or added, and
(2) meters, test sets, and other portable apparatus that is unique to the item
being installed. Vendor’s use of such test equipment shall not interfere with
the Customer’s normal equipment maintenance functions.

Hazardous Materials Cleanup—At the conclusion of the Service, Customer shall be
responsible for the cleanup, removal, and proper disposal of all Hazardous
Materials present at Customer’s premises, except if the Hazardous Material is a
result of Work being completed by Vendor.

Access to Existing Facilities—Customer shall permit Vendor reasonable use of
such portions of the existing plant or equipment as are necessary for the proper
completion of such tests as require coordination with existing facilities. Such
use shall not interfere with the Customer’s normal maintenance of equipment.

Grounds—Customer shall provide access to suitable and isolated building ground
as required for Vendor’s standard grounding of equipment. Where installation is
outside or in a building under construction, Customer shall also furnish
lightning protection ground.

Requirements for Customer Designed Circuits—Customer shall furnish information
covering the proper test and readjust requirements for apparatus and
requirements for circuit performance associated with circuits designed by
Customer or standard circuits modified by Customer’s drawings.

Through Tests and Trunk Tests—Customer shall make required through tests and
trunk tests to other offices after Vendor provides its notice of completion or
notice of advanced turnover.

 

36



--------------------------------------------------------------------------------

Contract No. LNM070600KAR

 

4.2.2 ITEMS TO BE FURNISHED BY VENDOR

The following items will be furnished by Vendor (if required by the conditions
of the particular Service) and the price thereof is included in Vendor’s price
for Service:

Protection of Equipment and Building—Vendor shall provide protection for
Customer’s equipment and buildings during the performance of the Service and in
accordance with Vendor’s standard practices.

Method of Procedure—Vendor shall prepare a detailed Method of Procedure (“MOP”)
before starting work on live equipment. Customer shall review the MOP and any
requested changes shall be negotiated. Customer shall give Vendor written
acceptance of the MOP prior to start of the work.

The following items will be furnished by Vendor if requested by Customer, but
Customer will be billed and shall pay for them in addition to Vendor’s standard
or firm quoted price for the Services:

Protection of Buildings and Equipment—Vendor may provide protection of buildings
and equipment in accordance with special practices of Customer differing from
Vendor’s standard practices.

Maintenance—Maintenance of Products, Software and other items from completion of
installation until date of acceptance.

Locally Purchased Items—Purchase of items indicated by Vendor’s specifications
as needing to be purchased locally.

Readjusting Apparatus—Vendor may provide readjustment (in excess of that
normally required on new apparatus) of apparatus associated with relocated or
rewired circuits.

Cross-Connections (Other than to Outside Cable Terminations)—Vendor may run or
rerun permanent cross-connections in accordance with revised cross-connection
lists furnished by Customer.

Handling, Packing, Transportation and Disposition of Removed and Surplus
Customer Equipment—Vendor may pack, transport, and dispose of surplus and
removed Customer equipment as agreed by the parties.

Premium Time Allowances and Night Shift Bonuses—Vendor may have its Services
personnel work premium time and night shifts to the extent that Vendor may deem
such to be necessary to effect the required coordination of installing and
testing operations or other Services because of Customer’s requirements.

Emergency Lighting System—Vendor may provide new emergency lighting system
(other than the original ceiling mounted stumble lighting) to satisfy
illumination and safety needs of Products of certain heights.

 

37



--------------------------------------------------------------------------------

Contract No. LNM070600KAR

 

4.3 WORK DONE BY OTHERS

Work done at the site by Customer or its other vendors or contractors shall not
interfere with Vendor’s performance of the installation or other Services. If
Customer or its other vendors or contractors fail to timely complete the site
readiness or if Customer’s or its other vendors or contractors’ work interferes
with Vendor’s performance, the scheduled completion date of Vendor’s Services
under this agreement shall be extended as necessary to compensate for such delay
or interference.

 

38



--------------------------------------------------------------------------------

Contract No. LNM070600KAR

 

5. ARTICLE V

ENTIRE AGREEMENT AND EXECUTION

 

5.1 ENTIRE AGREEMENT

This Agreement constitutes the entire agreement, and supersedes all prior oral
and written understandings, between the parties regarding the subject matter
hereof.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives on the date(s) indicated.

 

NTELOS Inc.       LUCENT TECHNOLOGIES Inc. By:  

 

    By:  

 

Name:   James S. Quarforth     Name:   Gerard Cafaro Title:   Chief Executive
Officer     Title:   Sales Vice President Date:   August 3, 2007     Date:  
August 3, 2007

 

39